State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522039
________________________________

In the Matter of INJAH UNIQUE
   TAFARI, Also Known as
   RICHARDO ORLANDO FOUST,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TINA M. STANFORD, as Chair of
   the New York State Board
   of Parole, et al.,
                    Respondents.
________________________________


Calendar Date:   August 8, 2016

Before:   Lynch, J.P., Rose, Devine, Mulvey and Aarons, JJ.

                             __________


     Injah Unique Tafari, Elmira, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Koweek, J.),
entered November 13, 2015 in Columbia County, which, in a
proceeding pursuant to CPLR article 78, denied petitioner's
motion to amend a prior order.

      Petitioner brought this CPLR article 78 proceeding
challenging a September 2013 determination denying his request
for parole release and, in June 2014, Supreme Court issued an
order directing a de novo parole hearing. Petitioner was again
denied parole release at the end of that hearing in September
2014. Petitioner sought to challenge this denial via a pro se
motion to enforce the June 2014 order, but Supreme Court issued a
February 2015 order denying that motion. Petitioner appealed the
                              -2-                  522039

February 2015 order, which this Court dismissed as moot given his
May 2015 reappearance before the Board of Parole (Matter of
Tafari v Stanford, 133 AD3d 1013 [2015], lv denied 26 NY3d 917
[2016]).

      While his appeal of the February 2015 order was pending,
petitioner made a pro se motion to amend the June 2014 order.
Before this motion was decided, the May 2015 determination
denying him parole release was administratively reversed and a de
novo parole hearing was conducted in August 2015 resulting in
another denial of parole release. Petitioner supplemented his
pro se motion accordingly. Supreme Court ultimately denied
petitioner's motion to amend and petitioner now appeals.

      Based upon our review of the papers submitted by petitioner
in connection with his pro se motion, it is evident that,
although the motion is directed at the June 2014 order,
petitioner is essentially seeking to challenge the September 2014
and August 2015 determinations denying him parole release.
Petitioner was obliged to pursue such challenges through separate
CPLR article 78 proceedings rather than through a motion to amend
Supreme Court's June 2014 order (see Matter of Tafari v Stanford,
133 AD3d at 1013). Therefore, the motion was properly denied.

     Lynch, J.P., Rose, Devine, Mulvey and Aarons, JJ., concur.


     ORDERED that judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court